          Case 2:19-cv-13606-GGG-JCW Document 119 Filed 05/14/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    GINGER H. GUASTELLA, ET AL                                                         CIVIL ACTION

    VS.                                                                                    NO: 19-13606

    LAF LOGISTICAL SOLUTIONS, LLC,                                                         SECTION: T
    ET AL
                                 ORDER

           Before the Court is a Motion for Demand for Jury Trial1 filed by Ginger H. Guastella, wife

of/and Wayne P. Guastella (“Plaintiffs”). Michael G. Hernandez, LAF Logistical Solutions, L.L.C.

and National Indemnity Company of the South (“Defendants”) have filed an opposition.2 For the

following reasons, the Motion for Demand for Jury Trial3 is GRANTED.

           Plaintiffs initially filed suit in the 24th Judicial District Court for the Parish of Jefferson,

State of Louisiana. The Petition for Damages indicates that “Petitioners reserve their right to a trial

by jury, the amount and time for filing a jury cost bond to be fixed when this matter is set for

trial.”4 This case was removed on November 13, 2019 and was set for a bench trial on June 29,

2019.5 On April 17, 2020, Plaintiffs filed the instant motion demanding a jury trial. Plaintiffs

contend they are entitled to a jury trial under Federal Rule of Civil Procedure 81(c)(3)(A), and

alternatively, under Rules 38 and 39.

           The Court finds that a jury trial is appropriate under Rule 39(b), which provides, “[i]ssues

on which a jury trial is not properly demanded are to be tried by the court. But the court may, on

motion, order a jury trial on any issue for which a jury might have been demanded.” The Fifth

Circuit delineated five factors that the Court should consider in the exercise of its discretion under


1
  R. Doc. 52.
2
  R. Doc. 98.
3
  R. Doc. 52.
4
  R. Doc. 1-2.
5
  R. Doc. 7.


                                                      1
         Case 2:19-cv-13606-GGG-JCW Document 119 Filed 05/14/20 Page 2 of 2



Rule 39(b): (1) whether the case involves issues which are best tried to a jury; (2) whether granting

the motion would result in a disruption of the court’s schedule or that of an adverse party; (3) the

degree of prejudice to the adverse party; (4) the length of the delay in having requested a jury trial;

and (5) the reason for the nonmovant’s tardiness in requesting a jury trial.6

           This is a personal injury case arising out of an automobile accident. Juries have repeatedly

tried cases on these claims and are well suited to decide these types of fact-intensive disputes based

on settled legal principles. If the Court were to grant Plaintiffs’ motion, there would be no

additional disruption to the Court’s schedule. The Court does not find any significant prejudice to

Defendants that would be caused by granting Plaintiffs’ motion for a jury trial because the trial

preparation for a jury trial on these issues is not especially different from that for a bench trial. The

reason for the delay in asserting Plaintiffs’ jury trial rights was because Plaintiffs initially requested

a jury trial in the state court petition. Although Plaintiffs should have objected to the case being

scheduled as a non-jury trial sooner, the Court does not find that Plaintiffs’ request results from

strategic behavior. On balance, the relevant factors weigh in favor of a jury trial, and the Court

finds that plaintiff’s motion for a jury trial should be granted.

                                                  CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Demand for

Jury Trial7 is GRANTED.

                    New Orleans, Louisiana, on this 13th day of May, 2020.



                                                                  GREG GERARD GUIDRY
                                                                UNITED STATES DISTRICT JUDGE



6
    Daniel Int'l Corp. v. Fischbach & Moore, Inc., 916 F.2d 1061, 1064 (5th Cir. 1990).
7
    R. Doc. 52.


                                                           2
